Citation Nr: 0602558	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right 5th finger.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for coronary artery 
disease, claimed as hyperventilation, angina, and chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issues of entitlement to service connection for 
peripheral neuropathy of the hands and feet; entitlement to 
service connection for PTSD; and entitlement to service 
connection for coronary artery disease, claimed as 
hyperventilation, angina, and chest pain, are addressed in 
the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's right fifth finger does not exhibit 
extremely unfavorable ankylosis.

2.  The veteran's bilateral hearing loss disability is 
etiologically related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a fracture of the right 5th finger have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 
5230 (2005).

2.  Bilateral hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim for service 
connection for bilateral hearing loss disability.  Therefore, 
no further development with respect to this matter is 
required under the VCAA or the pertinent implementing 
regulation.

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability if 
the required notice was provided in response to the underling 
service connection claim.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  This precedent opinion by the VA General Counsel is 
legally binding upon the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  

The appellant was provided the required notice in response to 
his claim for service connection by letter mailed in June 
2002.  Although the RO did not specifically request the 
appellant to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information and any authorization necessary for the 
RO to obtain the evidence on his behalf.  Therefore, the 
Board believes that the appellant was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

The record also reflects that the veteran's service medical 
records have been obtained and he has been afforded an 
appropriate VA examination.  Furthermore, the veteran 
provided testimony before the undersigned Veterans Law Judge.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim for a higher 
initial evaluation.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate this claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation. 

Accordingly, the Board will address the merits of the claims.



Initial Rating

Factual background

By rating action in March 2003, the veteran was granted 
service connection for residuals of a fracture of the right 
5th finger.  The veteran was assigned a noncompensable rating 
effective from June 2002.  

On VA examination in January 2003, the veteran reported that 
he injured his right hand in 1971 when he hit a wall locker 
with his right hand.  The veteran stated that he had never 
undergone significant testing of his right hand.  The veteran 
reported that he had numbness and tingling of the right pinky 
finger.  He also reported pain with cold weather and dull, 
aching stiffness.

Examination revealed that the head of the 5th metacarpal was 
in the palm.  There was angulation, but a healed fracture.  
There was no crepitation.  There was no rotation of the 5th 
digit.  The veteran had 5/5 grip strength and no under 
lapping of the 5th digit.  The assessment was status post-
traumatic boxers' fracture with no evidence of loss of 
function of the right hand.

The veteran's hand was again examined by VA in July 2004.  
The examiner noted that there was approximately 10 degrees of 
extensor lag of the distal interphalangeal joint, although 
passively it was fully extendable to neutral.  There was full 
flexion of the small finger.  There was palpable deformity of 
the 5th metacarpal neck.  The examiner stated that the 10 
degree extensor lag was related the residual anatomy of the 
5th metacarpal neck after the fracture, or if the extensor 
tendon was lacerated at the time of the injury, then it could 
be related to the extensor tendon laceration.

At his June 2005 hearing, the veteran testified that he has 
pain and numbness in his right little finger, mostly in the 
winter.



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
initial evaluation period.  As explained below, the veteran's 
finger disability does not warrant a compensable rating under 
the former or current criteria.  

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  The former criteria also 
provided that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156.  

The new criteria provide for a noncompensable evaluation for 
ankylosis of the little finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(effective from August 26, 2002).  Again, a noncompensable 
rating is the only schedular rating available for this 
disorder.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2005).


Analysis

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating is not warranted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  The veteran's right 
little finger is not ankylosed.  Moreover, favorable 
ankylosis would only warrant a noncompensable rating under 
the old and new rating criteria.  There is certainly no basis 
for finding the severity of the veteran's left little finger 
disability is equivalent to extremely unfavorable ankylosis 
or amputation.  The Board further notes that the veteran's 
right 5th finger disability does not result in limitation of 
motion of other digits or interference with the overall 
function of the hand.  Accordingly, a compensable evaluation 
is not warranted under either the old or new criteria.

The Board finds that at no time since the effective date of 
service connection, June 24, 2002, has the veteran's left 
little finger disability met or nearly approximated the 
criteria for a compensable disability rating.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2000).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable initial rating for residuals of a 
fracture of the right 5th finger.  

Service Connection 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

The veteran maintains that he has bilateral hearing loss due 
to exposure to acoustic trauma in service.  At his June 2005 
hearing before the undersigned Veterans Law Judge, the 
veteran reported that he had been driving a jeep and an 
armored calvary unit passed him.  He stated that the noise 
from the tanks and trucks passing him was deafening.  The 
veteran also testified that a mortar round exploded near him 
when he was in Vietnam.  The veteran reported that he lost 
his hearing for several days after the acoustic trauma, but 
that the hearing gradually came back.  

The veteran's service personnel records verify that his 
military occupational specialty was light truck driver while 
in Vietnam.

The veteran's March 1970 service entrance examination 
revealed that the veteran had right ear puretone thresholds 
of 5, 5, 0, and 15 decibels at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  Audiometric evaluation in the left ear 
revealed puretone thresholds of 5, 5, 5, and 30 decibels at 
500, 1,000, 2,000, and 4,000 Hertz, respectively.

The veteran's January 1972 separation examination revealed 
that he had right ear puretone thresholds of 30, 25, 25, 
and 30 decibels at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  Audiometric evaluation of the left ear 
revealed puretone thresholds of 25, 25, 25, and 25 decibels 
at 500, 1,000, 2,000, and 4,000 Hertz, respectively.

On VA audiological examination in December 2003, the veteran 
had right ear puretone thresholds of 10, 10, 35, 40, and 45 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Audiometric evaluation of the left ear 
revealed puretone thresholds of 10, 10, 25, 50, and 65 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition ability was 96 percent in 
the right ear and 92 percent in the left ear.  The examiner 
stated that the veteran had bilateral sensory neural hearing 
loss at the high frequencies.  

Audiological examinations performed during the veteran's 
service did not indicate that the veteran had hearing loss 
disability as defined by VA.  See 38 C.F.R. § 3.385.  
Additionally, the veteran's June 2005 testimony indicates the 
possibility of exposure to acoustic trauma after service at 
work.  However, the veteran's January 1972 discharge 
examination report clearly shows that during service the 
veteran experienced a significant decrease in hearing acuity 
in both ears, at all frequencies, except at 4000 Hertz in the 
left ear.  Furthermore, the veteran's service personnel 
records tend to support the veteran's assertions that he 
experienced acoustic trauma as a jeep driver during Vietnam.  
The Board finds that the evidence is at least in equipoise as 
to whether the veteran's current bilateral hearing loss is 
related to his active service.  Accordingly, service 
connection for bilateral hearing loss disability is 
warranted.  

ORDER

Entitlement to an initial compensable rating for residuals of 
a fracture of the right 5th finger is denied.

Entitlement to service connection for bilateral hearing loss 
disability is granted.


REMAND

The veteran is seeking service connection for PTSD.  The 
veteran gave more complete details of his alleged stressors 
at his June 2005 hearing.  The originating should make an 
attempt to verify the veteran's claimed stressors with 
reference to these additional details.

At his June 2005 hearing the veteran reported that he is in 
receipt of Social Security disability benefits based on 
coronary artery and peripheral neuropathy.  The Social 
Security Administration award and the medical records upon 
which the award was based are not of record and have not been 
requested.  These records should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  

In view of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) for the following 
actions:

1.  The RO or the AMC should request that 
the veteran provide names and addresses 
and approximate dates of treatment or 
evaluation for all VA and non VA health 
care providers who may possess additional 
records supportive of any of his claims.

2.  After obtaining any required 
authorization, the RO or the AMC should 
attempt to obtain any identified medical 
evidence.  In any event, the RO or the 
AMC should obtain copies of all pertinent 
records from the VA Medical Center in 
Columbia, South Carolina, dated from 
December 2003 to present, that have not 
already been obtained.

3.  The RO or the AMC should prepare a 
summary of all of the veteran's alleged 
in-service stressful experiences, 
including those identified in the 
veteran's June 2005 testimony and in his 
June 2001 PTSD questionnaire.  This 
summary, along with a copy of the 
veteran's DD Form 214 and his service 
personnel records should be sent to the 
United States Armed Services Center for 
Research of Unit Records (CURR), 7798 
Cissna Road, Springfield, Virginia, 
22150-3197.  CURR should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  

4.  If, and only if, the RO or the AMC 
determines that the veteran was exposed 
to a verified or combat-related stressor, 
the veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to make a determination 
as to whether the veteran has PTSD and, 
if so, to provide an opinion as to 
whether it is at least as likely as not 
that such PTSD is a result of the 
verified or combat-related in-service 
stressor.  The veteran's claims files 
must be provided to and reviewed by the 
examiner.  The VA examiner should state 
on the examination report whether such a 
review of the record has been made.  The 
examiner must ensure that all indicated 
tests and studies are accomplished.  The 
examiner should provide reasons and bases 
for all opinions expressed.  

5.  The veteran should also be an 
examination or examination by 
physician(s) with appropriate expertise 
to determine the etiology of his coronary 
artery disease and peripheral neuropathy.  
With respect to each disorder, the 
appropriate examiner should provide an 
opinions to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The veteran's claims 
files must be provided to and reviewed by 
the examiner.  The VA examiner(s) should 
state on the examination report(s) 
whether such review of the record has 
been made.  The examiner(s) should 
provide reasons and bases for all 
opinions expressed.  

6.  Thereafter, the RO or the AMC should 
ensure that all of the above requested 
development has been completed.  In 
particular, it should ensure that the VA 
examination reports comply fully with the 
above instructions, and if not, 
corrective action should be taken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion, either legal or 
factual, as to any ultimate disposition warranted 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


